DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office action is in response to the amendment filed on 07/08/2022.
Status of Claims
2.	Claims 1-11, 13-20 and 43 are pending.
	Claims 1-2, 8, 10-11, 14-16 and 43 have been amended.
	Claims 12 and 21-42 are canceled.
	Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 15 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Madison (USPPGPubN 20190149885, referred to as Madison) and further in view of Christie (USPN 10521188, referred to as Christie).
Regarding claims 1 and 15:
A method comprising: 
Madison teaches a method comprising: causing to be played back a current video segment of a media content on a display screen, (Madison thumbnails help the user identify the part of the video that the user is interested in watching. For example, during playback of a video a user may use an input mechanism to see thumbnails corresponding to different time positions in the video, [0004], Fig. 1; the user selects a desired time position in the video from the playback within the overplayed segments of the video, [0005]); 
Madison teaches identifying, using processing circuitry, a plurality of subsequent video segments in a remaining runtime of the media content based on one or more preferences of a profile, (Madison, Fig. 1 shows plurality of subsequent video frames/thumbnails based on the profile/user preference, [0005], Figs. 1-2 wherein the currently selected thumbnail (thumbnail 100C) is associated with a time position that is 5 minutes and 30 seconds into the video (5:30) with 54 minutes and 30 seconds remaining in the video (−54:30), [0036]); 
Madison teaches does not teach causing, using the processing circuitry, to be simultaneously displayed on the display screen with the playback of the current video segment a plurality of identifiers in a sequential order that identify the plurality of subsequent video segments in the remaining runtime of the media content, respectively, wherein each respective subsequent video segment of the plurality of subsequent video segments corresponds to a different position in the remaining runtime of the media content than each other video segment of the plurality of subsequent video segments, (Madison, displaying a plurality of thumbnails 100, where each of the thumbnails 100 is associated with a time position, [0033]-[0035] and each thumbnail has different position in respect to the runtime wherein the currently selected thumbnail (thumbnail 100C) is associated with a time position that is 5 minutes and 30 seconds into the video (5:30) with 54 minutes and 30 seconds remaining in the video (−54:30), [0036], [0040], Figs. 2-4. Madison does not specifically teach and wherein none of the displayed plurality of identifiers correspond to the current video segment being played back. However, Christie teaches displaying a plurality of thumbnails each of them has different identifier (3520-3540) overlaying the running video 3500 wherein the video content, 3500 may continue playing while the overlay 3510 is presented, C 27: L21-35.
Madison in vies of Christie teaches automatically causing, using the processing circuitry, to be displayed each of the plurality of subsequent video segments, included in the remaining runtime of the media content, in the sequential order at the conclusion of the playback of the current video segment, (Christie, displaying each of the plurality of subsequent segments in the sequential order, for example, different seasons presented in sequence order with subsequent segments/episodes as presented or recommendations with different identifiers in Figs. 1-5, 26-27, 30, 33, C 4: 6-38 wherein the display of recommendations, Fig. 35 could be initiated automatically, C 27: L21-35. Madison teaches the plurality of subsequent video segments, included in the remaining runtime of the media content, in the sequential order at the conclusion of the playback of the current video segment, (Madison, the currently selected thumbnail (thumbnail 100C) is associated with a time position that is 5 minutes and 30 seconds into the video (5:30) with 54 minutes and 30 seconds remaining in the video (−54:30), [0036], Figs. 2-4. It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Madison with the teaching of presenting different segments overlaying the currently presented video wherein each associated with time position into the invention of Christie teaching that different segments with different identifiers for the purpose visually presenting or recommending segments of seasons or episodes during time of the running video.
Regarding claim 43:
Christie in view of Madison the method of claim 1, wherein each of the current segment of the media content being played back, and the plurality of subsequent segments in the remaining runtime of the media content, is within a single movie or is within a single episode of an episodic series, (Madison, the navigation bar 140 conveys the time position associated with the currently selected thumbnail in terms of the elapsed time from the beginning of the video and the time remaining in the video, [0036] the GUI may facilitate navigation by allowing a user to see a preview of the video at various time positions in the video in the form of thumbnails. A thumbnail is typically a reduced-sized version of a video frame at a particular time position in the video, [0004] during playing the video simultaneously displaying a plurality of thumbnails of a frame from the video at a different time position in the video, [0007], [0036], [0040], Figs. 2-4).
4.	Claims 2-11, 13-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Christie (USPN 10521188, referred to as Christie), in view of Madison (USPPGPubN 20190149885, referred to as Madison), and further in view of Soderbergh (USPPGPub N 20190273972, referred to as Soderbergh). 
Regarding claims 2 and 16:
Soderbergh teaches the method of claim 1, further comprising receiving a request to rearrange the sequential order to generate a rearranged sequential order, wherein automatically causing to be displayed the plurality of subsequent video segments in the sequential order at the conclusion of the playback of the current video segment comprises causing to be displayed the plurality of subsequent video segments in the rearranged sequential order at the conclusion of the current segment, (Soderbergh, the production or editing teams to define a framework of order or choices and/or conditions maintains the artistic integrity of the narrative presentation 164 while promoting discussion related to the narrative presentation 164 (and the different path directions 208 through the narrative presentation 164) among media content consumers 130, [0034], [0065]; automatically and autonomously determine narrative segments to present to the media content consumer 130, [0068], [0069], [0084]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Soderbergh with the teaching of automatically determine narrative segments to present to the media content into the invention of Christie for the reason of ordering segments in sequence.
Regarding claims 3 and 17:
Christie does not specifically teaches the method of claim 1, wherein the one or more preferences are based on historical media content consumption associated with the profile, However, Soderbergh teaches the system may select the particular narrative segment from the set of narrative segments (i.e., set of alternative narrative segments), the set of narrative segments associated with the selected path direction or path direction decision point, based upon information related to the media content consumer 130. Such information may include, for example, demographic information about the media content consumer 130, previous browsing history by the media content consumer 130, [0062]).
Regarding claims 4 and 18:
Christie in view of Soderbergh teaches the method of claim 1, further comprising determining a number of the plurality of identifiers to be displayed on the display screen based on a screen size of the display screen, (Soderbergh, determine a size and location of a window in which the segment is to be presented, relative to an overall size of a display or screen of a content media consumer device on which the narrative presentation is being presented or will be presented, [0131]).
Regarding claims 5 and 19:
Christie in view of Soderbergh teaches the method of claim 1, wherein the plurality of identifiers to be displayed on the display screen is based on metadata associated with the media content, (Soderbergh, a processor of a media content consumer device and, or a server computer system may query information or metadata associated with a current narrative segment to determine whether there is one or more point during the current narrative segment at which a decision can be made as to which of two or more path directions are to be taken through the narrative presentation, [0130], Fig. 7/item 708).
Regarding claims 6 and 20:
Christie in view of Soderbergh teaches the method of claim 1, further comprising determining a number of the plurality of identifiers to be displayed on the display screen based on a zoom factor of the display screen, (Soderbergh, determine a location at which to present the narrative prompt(s) in terms of the overall display or screen based on the size and location of the window in which the segment is to be presented and a location that is local to the frame of the narrative segment, [0131], the first frame 904d of the subsequent narrative segment is animated to sequentially expand from a size of the corresponding narrative prompt 902e to occupy a larger area, for example occupying all or substantially all of a window in which the narrative presentation is being presented, [0174], [0188], [0192], [0196]).
Regarding claim 7:
Christie in view of Soderbergh teaches the method of claim 1, further comprising determining a number of the plurality of identifiers to be displayed on the display screen based on the remaining runtime of the media content, (Soderbergh, the narrative prompt overlay(s) may be presented with, or otherwise include an indication of a progress (e.g., time remaining until end of the currently presented narrative segment, time remaining for choice), [0107], [0137], [0169], Fig. 7/item 730).
Regarding claims 8 and 9:
Christie in view of Soderbergh teaches the method of claim 1, wherein the subsequent segments have rankings, respectively, and further wherein the sequential order of the subsequent segments to be displayed is based on the rankings corresponding to the subsequent segments, (Soderbergh, the determination may be based upon the narrative segment 202 with selection parameter values having the most exact matches or strongest correlation to the collected information associated with the media content consumer 130 and based on the narrative segment 202 with selection parameter values having a highest or lowest weighted score when compared to the collected , information associated with the media content consumer 130, [0114], Fig. 5/ item 510).
Regarding claim 10:
Christie in view of Soderbergh teaches the method of claim 8, wherein the rankings of the subsequent segments are determined based on a trained machine learning model, (Soderbergh, the system may employ various artificial intelligence or machine learning techniques to infer or discern such patterns, for example using collected information as a training population, [0069], [0178], [0179]).
Regarding claim 11:
Christie in view of Soderbergh teaches the method of claim 1, wherein the plurality of identifiers is caused to be displayed on an overlay section of the display screen, wherein the overlay section is smaller in size than a size of the display screen, (Soderbergh, Figs. 9C, 9D, 9G, 9H and 9L), and the method further comprises: determining a display screen location for the overlay section based on image frames of the current segment of the media content displayed on the display screen, (Madison, a plurality of thumbnails 100, where each of the thumbnails 100 is associated with a time position, [0033]-[0035] and each thumbnail has different position in respect to the runtime wherein the currently selected thumbnail (thumbnail 100C) is associated with a time position that is 5 minutes and 30 seconds into the video (5:30) with 54 minutes and 30 seconds remaining in the video (−54:30), [0036], [0040], Figs. 2-4).
Regarding claims 13 and 14:
Christie in view of Soderbergh teaches the method of claim 1, wherein the remaining runtime of the media content is above a threshold period of time, (Soderbergh, the narrative prompt overlay(s) may be presented with, or otherwise include an indication of a progress (e.g., time remaining until end of the currently presented narrative segment, time remaining for choice), [0137], [0169], Fig. 7/item 718, Fig. 8B/item 850 wherein the playback time must be more than time to present show narrative).
Response to Arguments
5.	Applicant's arguments filed 07/08/2022 related to claims 1-11, 13-20 and 43 have been fully considered but they are not persuasive.
In reference to Applicant's argument:
First, applicant has amended claims 1 and 15 to recite: "causing, using the processing circuitry, to be simultaneously displayed on the display screen with the playback of the current video segment a plurality of identifiers in a sequential order that identify the plurality of subsequent video segments in the remaining runtime of the media content, respectively, wherein each respective subsequent video segment of the plurality of subsequent video segments corresponds to a different position in the remaining runtime of the media content than each other video segment of the plurality of subsequent video segments, and wherein none of the displayed plurality of identifiers correspond to the current video segment being played back." Applicant respectfully submits that the cited art fails to teach at least this subject matter.
Examiner’s response:
Examiner respectfully disagrees. Madison teaches displaying a plurality of thumbnails 100, where each of the thumbnails 100 is associated with a time position, [0033]-[0035] and each thumbnail has different position in respect to the runtime wherein the currently selected thumbnail (thumbnail 100C) is associated with a time position that is 5 minutes and 30 seconds into the video (5:30) with 54 minutes and 30 seconds remaining in the video (−54:30), [0036], [0040], Figs. 2-4 wherein Christie teaches displaying a plurality of thumbnails each of them has different identifier (3520-3540) overlaying the running video 3500 wherein the video content, 3500 may continue playing while the overlay 3510 is presented, C 27: L21-35. The thumbnails overlay the running video. They have dissident identifier, for example, title that represents different media. Therefore, the combination of Madison and Christie teach all limitations in independent claims 1 and 15. 
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIVKA A RABOVIANSKI whose telephone number is (571)270-1845. The examiner can normally be reached 10 am Monday -7pm Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIVKA A RABOVIANSKI/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        July 20, 2022